DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 1/8/2021 has been entered. Claims 1-16 are 
presented for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Finn et al. (Finn et al. – 2016/0110639; herein after referred to as “Finn”).
Regarding claims 1, 8, Finn discloses a metal accessory having a non-contact
short- range wireless communication function comprising: 
 	an integrated circuit element (IC chip) for control, capable 5of performing non-contact short-range wireless communication with an external terminal (Finn; figures 12, 13A-13B, 14A-14B, 15; par. 0037, 0300, 0301, 0303 – ring, bracelet, precious metal, small jewel identification, transponder chip module, RFID chip); 
 	a loop antenna with a predetermined length, having both ends respectively connected to both ends of the integrated circuit element for control; and 10a body part, which is made of a metal or precious metal material, is formed into a loop shape having a through hole formed in the middle thereof, and has a slit formed by cutting a partial section of the loop, wherein the integrated circuit element for control and the 15loop antenna are provided inside the body part, and the loop antenna is wound several times along the loop-shaped body part, and wherein a portion of the loop-shaped body part is completely cut by the slit (Finn; figures 12, 13A-13B, 14A-14B, 15; par. 0037, 0300, 0301, 0303 – ring, bracelet, precious metal, small jewel identification, transponder chip module, RFID chip; figures 12, 13A-B, 14A-B, par. 0058 the couple frame as shown has shape of a loop wherein antenna can be formed substantially on 100% of the rea of the CF, slit form at the two ends of the CF 1320,  CM module 1310).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (Finn et al. – 2016/0110639; herein after referred to as “Finn”) in view of WO 2017/222217 (WO 2017/222217 – Kim et al.; herein after referred to as “Kim”).
Regarding claims 2, 10, and 14-16, see the discussions regarding claim 1 in view of 
Finn. The claim differs in calling for the grooves formed along the inner circumferential surface or the outer circumferential 28PCT/KR2019/009599Attorney Docket: 2210-79 surface so that the integrated circuit element for control and the loop antenna are mounted in the grooves and the cover.  
	However, these claimed limitation is not new. Reference to Kim is cited as an evidence showing the conventionality of grooves formed in a ring to support a loop antenna and an IC module and the associated cover (Kim; figure 2 – ring having groove for mounting a loop antenna, an IC module, and a cover). 
	In view of Kim’s teachings, it would have been obvious to embed the antenna and the IC in the grooves formed on a ring in the system as taught by Finn. The modification improved the appearance and enhance the security aspects of the ring which would be well within the skill levels and expectations of an ordinary skilled artisan.
	Regarding claims 3 and 11, see the discussions regarding claims 1 and 2 in view of Finn and Kim. Further, Finn/Kim discloses the metal accessory according to claim 1, wherein the body part includes: 10a first body part formed into a loop shape having a through hole formed in the middle thereof, and having a slit formed by cutting a partial section of the loop; and a second body part having the same shape as the first body part and having one side which gets in contact with one side of 15the first body part, wherein grooves for mounting the integrated circuit element for control and the loop antenna are formed in the sides of the first body part and the second body part which get in contact with each other, and 20wherein the slit of the first body part and the slit of the second body part are formed at positions corresponding each other (Finn; figures 12, 13A-13B, 14A-14B, 15; par. 0037, 0300, 0301, 0303 – ring, bracelet, precious metal, small jewel identification, transponder chip module, RFID chip; figures 12, 13A-B, 14A-B, par. 0058 the couple frame as shown has shape of a loop wherein antenna can be formed substantially on 100% of the rea of the CF, slit form at the two ends of the CF 1320,  CM module 1310 ; Kim; figure 2 – ring having groove for mounting a loop antenna, an IC module, and a cover).  
Regarding claim 4, see the discussions regarding claims 1 and 2 in view of Finn and Kim. Further, Finn/Kim discloses the metal accessory according to claim 1, wherein the integrated circuit element for control performs non-contact 29PCT/KR2019/009599Attorney Docket: 2210-79 short-range wireless communication with an external terminal through the loop antenna to receive electric power and transmit and receive data (Finn; figures 12, 13A-13B, 14A-14B, 15; par. 0037, 0300, 0301, 0303 – ring, bracelet, precious metal, small jewel identification, transponder chip module, RFID chip; figures 12, 13A-B, 14A-B, par. 0058 the couple frame as shown has shape of a loop wherein antenna can be formed substantially on 100% of the rea of the CF, slit form at the two ends of the CF 1320,  CM module 1310 ; Kim; figure 2 – ring having groove for mounting a loop antenna, an IC module, and a cover).  
5	Regarding claim 5, see the discussions regarding claims 1 and 2 in view of Finn and Kim. Further, Finn/Kim discloses the metal accessory according to claim 4, wherein the integrated circuit element for control is one of an IC chip for credit cards, an IC chip for payment, and an IC chip for door locking devices (Finn; figures 12, 13A-13B, 14A-14B, 15; par. 0037, 0300, 0301, 0303 – ring, bracelet, precious metal, small jewel identification, transponder chip module, RFID chip; figures 12, 13A-B, 14A-B, par. 0058 the couple frame as shown has shape of a loop wherein antenna can be formed substantially on 100% of the rea of the CF, slit form at the two ends of the CF 1320,  CM module 1310 ; Kim; figure 2 – ring having groove for mounting a loop antenna, an IC module, and a cover).  
10Regarding claims 6 and 9, see the discussions regarding claims 1 and 2 in view of Finn and Kim. Further, Finn/Kim discloses the metal accessory according to claim 1, wherein the body part is formed in a ring shape or a pendant shape (Finn; figures 12, 13A-13B, 14A-14B, 15; par. 0037, 0300, 0301, 0303 – ring, bracelet, precious metal, small jewel identification, transponder chip module, RFID chip; figures 12, 13A-B, 14A-B, par. 0058 the couple frame as shown has shape of a loop wherein antenna can be formed substantially on 100% of the rea of the CF, slit form at the two ends of the CF 1320,  CM module 1310 ; Kim; figure 2 – ring having groove for mounting a loop antenna, an IC module, and a cover).  32PCT/KR2019/009599Attorney Docket: 2210-7910

Allowable Subject Matter
Claims 7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose:
i. the metal accessory according to claim 1, wherein the slit of the body part is charged 
with an electrical insulating 15material, or is manufactured of an electrical insulating material or has an oxidation-treated surface to have electrical insulating property (claim 7 and 12).  
ii. the manufacturing method according to claim 11, further comprising the step of: 33PCT/KR2019/009599Attorney Docket: 2210-79 (a6) charging the first slit with an electrical insulating material, or (a7) manufacturing a slit charging module using an electrical insulating material or manufacturing a slit charging 5module using a predetermined material, applying oxidation treatment to the surface of the slit charging module to have electrical insulating property, and inserting the slit charging module into the first slit (claim 13).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887